Dear Mayor Roberts:
This office is in receipt of your request for an opinion of the Attorney General on the lawfulness of a municipality providing gas to a casino four miles beyond its city limits.
R.S. 33:1326 provides in pertinent part as follows:
       A. (1)(a) Any parish, municipality, or political subdivision, or combination thereof, operating a gas, water, or electric light or power system, sewerage plant, or transportation system may extend such services to persons and business organizations located out-side its territorial bounds, or to any other parish or municipality.
       (b) Such extension shall be in accordance with the terms of service agreements entered into by the parish, municipality, or political subdivision, or combination thereof, supplying the service and the persons, business organizations, parishes, or municipalities receiving the service.
In accordance with the quoted provision, this office has recognized the municipality has the authority to extend its services beyond the limits of the municipality, but recognized this power is discretionary and not mandatory. Atty. Gen. Op. No. 86-550.
Therefore, the Town of Forest Hill may legally enter into an agreement to supply gas to a casino outside the city limits.
We hope this sufficiently answers your question, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                RICHARD P. IEYOUB Attorney General
                             By: ______________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR